           Case 2:20-cv-01156-RSL Document 11 Filed 04/16/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE

EMERY SELYMES, individually, and as
Personal Representative of the ESTATE OF         No.: 2:20-cv-01156 -RSL
LINDA MARIE SELYMES,
                                                 ORDER EXTENDING DEADLINES FOR
                     Plaintiff,                  EXPERT REPORTS AND AMENDMENT
                                                 OF PLEADINGS
      v.

QUALITY FOOD CENTER, INC. (aka
QFC), a wholly owned subsidiary of THE
KROGER CO., an Ohio Corporation doing
business in Washington,

                     Defendants.


      Pursuant to the stipulation of the parties, the deadlines set forth in the Court’s Minute

Order Setting Trial Date & Related Dates are hereby amended as follows:

      Reports from expert witnesses under FRCP 26(a)(2) shall be due May 7, 2021.

      Deadline to amend pleadings shall be May 7, 2021.



      Dated this 16th day of April, 2021.



                                           Robert S. Lasnik
                                           United States District Judge

 ORDER                                                           PAGE 1
